
	

114 HR 1374 IH: To amend title 18, United States Code, to provide penalties for counterfeiting or selling Presidential inauguration tickets, and for other purposes.
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1374
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2015
			Mr. Capuano (for himself, Mr. Cleaver, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide penalties for counterfeiting or selling
			 Presidential inauguration tickets, and for other purposes.
	
	
 1.Selling or counterfeiting Presidential inauguration ticketsChapter 25 of title 18, United States Code, is amended by adding at the end the following:  515.Selling or counterfeiting Presidential inauguration tickets (a)Whoever knowingly—
 (1)except as provided in subsection (b) transfers for money or property a ticket to a Presidential inaugural ceremony;
 (2)with intent to defraud, falsely makes, forges, counterfeits, or alters a ticket to a Presidential inaugural ceremony; or
 (3)with intent to defraud, enters or attempts to enter a Presidential inaugural ceremony with a ticket, knowing that ticket to have been falsely made, forged, counterfeited or altered;
 shall be fined under this title or imprisoned not more than 6 months, or both.(b)Subsection (a) does not apply to a transfer that occurs after the date on which the Presidential inaugural ceremony for which the ticket was issued takes place.
 (c)In this section, the term Presidential inaugural ceremony means a public inaugural ceremony at which the President-elect or the Vice-President-elect take the oath or affirmation of office for the office of President of the United States or the office of Vice President of the United States, respectively..
 2.Clerical amendmentThe table of sections at the beginning of chapter 25 of title 18, United States Code, is amended by adding at the end the following new item:
			
				
					515. Selling or counterfeiting Presidential inauguration tickets..
		
